                 Case 17-35203             Doc 34   Filed 12/11/18 Entered 12/11/18 11:42:51        Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                          §
                                                              §
              Joan C. Wise                                    §     Case No. 17-35203
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Zane L. Zielinski, Trustee, chapter 7 trustee, submits this Final Account, Certification
              that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 205,106.13                          Assets Exempt: 89,031.87
              (Without deducting any secured claims)

              Total Distributions to Claimants: 3,682.83            Claims Discharged
                                                                    Without Payment: 395,574.98

              Total Expenses of Administration: 1,317.17


                      3) Total gross receipts of $ 5,000.00 (see Exhibit 1), minus funds paid to the debtor and
              third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 5,000.00 from the liquidation of
              the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-35203             Doc 34    Filed 12/11/18 Entered 12/11/18 11:42:51            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS             CLAIMS                 CLAIMS               CLAIMS
                                                SCHEDULED           ASSERTED               ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 207,375.13               $ 0.00                $ 0.00                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA             1,317.17              1,317.17                 1,317.17

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                  NA                 0.00                  0.00                      0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             201,243.97           48,926.07             48,926.07                 3,682.83

TOTAL DISBURSEMENTS                               $ 408,619.10         $ 50,243.24           $ 50,243.24                $ 5,000.00


                  4) This case was originally filed under chapter 7 on 11/27/2017 . The case was pending
          for 12 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 11/16/2018                        By:/s/Zane L. Zielinski, Trustee
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-35203             Doc 34      Filed 12/11/18 Entered 12/11/18 11:42:51                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

2006 Honda Crv Mileage: 140,000 Value =
$2,135 Per 11/15/17                                                          1129-000                                          1,000.00

2010 Honda Crv Mileage: 75,000 Value = $6,311
Per 11/17 Kbb                                                                1129-000                                          2,000.00

2011 Honda Crv Mileage: 60,000 Value = $7,124
Per 11/17/17 K                                                               1129-000                                          2,000.00

TOTAL GROSS RECEIPTS                                                                                                          $ 5,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM              $ AMOUNT
                                                                                                    TRAN. CODE               PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

              Chase Auto Finance, PO Box
              15123 Wilmington, DE 19850                            22,669.00                  NA                    NA              0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-35203             Doc 34        Filed 12/11/18 Entered 12/11/18 11:42:51           Desc Main
                                                        Document     Page 4 of 11




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              FIrst Midwest Bank, One
              Pierce Place Suite 1500 Itasca,
              IL 60143                                              34,922.76                NA               NA               0.00


              First Midwest Bank, One
              Pierce Place Suite 1500 Itasca,
              IL 60143                                             149,783.37                NA               NA               0.00

TOTAL SECURED CLAIMS                                             $ 207,375.13              $ 0.00           $ 0.00           $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Zane L. Zielinski, Trustee                  2100-000                    NA           1,250.00           1,250.00           1,250.00


Zane L. Zielinski, Trustee                  2200-000                    NA              17.17              17.17             17.17


Associated Bank                             2600-000                    NA              50.00              50.00             50.00

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA          $ 1,317.17         $ 1,317.17        $ 1,317.17
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                    NA                 NA                 NA               NA

TOTAL PRIOR CHAPTER ADMIN.                                            $ NA               $ NA               $ NA              $ NA
FEES AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-35203             Doc 34       Filed 12/11/18 Entered 12/11/18 11:42:51        Desc Main
                                                     Document     Page 5 of 11




            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6E)             Claim)

                                                                     0.00                 NA              NA            0.00


            Internal Revenue Service,
            Centralized Insolvency
            Operation
            Post Office Box 21126
            Philadelphia, PA 19114                                   0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                            $ NA               $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Citi Bank, PO Box 6243
            Sioux Falls, SD 57117                                  162.00                 NA              NA            0.00


            Nelnet                                             152,911.41                 NA              NA            0.00


1           First National Bank Omaha           7100-000        12,920.71          13,072.81       13,072.81        1,240.55


7           First National Bank Omaha           7100-000        10,139.01          10,116.80       10,116.80            0.00


2           Navient Pc Trust                    7100-000        13,571.74          11,563.86       11,563.86        1,097.36


3           Navient Solutions, Llc.             7100-000              NA             1,441.92       1,441.92          136.83




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-35203             Doc 34       Filed 12/11/18 Entered 12/11/18 11:42:51          Desc Main
                                                     Document     Page 6 of 11




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

            Portfolio Recovery
4           Associates, Llc                     7100-000          1,500.00            1,560.92        1,560.92          148.12


            Pyod, Llc Its Successors And
6           Assigns As Assignee                 7100-000          5,301.10            6,393.76        6,393.76          606.75


5           Synchrony Bank                      7100-000          4,738.00            4,776.00        4,776.00          453.22

TOTAL GENERAL UNSECURED                                       $ 201,243.97        $ 48,926.07      $ 48,926.07       $ 3,682.83
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                                                                                                                                                                  Page:       1
                                       Case 17-35203           Doc 34   Filed 12/11/18 Entered 12/11/18 11:42:51                                       Desc Main
                                                                                    FORM 1
                                                                INDIVIDUALDocument     Page
                                                                           ESTATE PROPERTY   7 of 11AND REPORT
                                                                                           RECORD
                                                                                            ASSET CASES
                                                                                                                                                                                                      Exhibit 8
Case No:              17-35203                      PSH         Judge:        Pamela S. Hollis                              Trustee Name:                      Zane L. Zielinski, Trustee
Case Name:            Joan C. Wise                                                                                          Date Filed (f) or Converted (c):   11/27/2017 (f)
                                                                                                                            341(a) Meeting Date:               12/28/2017
For Period Ending:    11/16/2018                                                                                            Claims Bar Date:                   04/16/2018


                                   1                                         2                             3                             4                          5                             6

                         Asset Description                                 Petition/                 Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                    Unscheduled             (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                           Values                 Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                      Exemptions,                                                                               Assets
                                                                                                    and Other Costs)

  1. 12231 Shagbark Dr.                                                           266,338.00                         0.00                                                       0.00                        FA
     Plainfield Il 60585-0000 Will
  2. 2010 Honda Crv Mileage: 75,000 Value = $6,311 Per 11/17                        6,311.00                     6,311.00                                                 2,000.00                          FA
     Kbb
  3. 2006 Honda Crv Mileage: 140,000 Value = $2,135 Per                             2,135.00                     2,135.00                                                 1,000.00                          FA
     11/15/17
  4. 2011 Honda Crv Mileage: 60,000 Value = $7,124 Per                              3,562.00                     2,000.00                                                 2,000.00                          FA
     11/17/17 K
  5. 2016 Honda Odysey                                                             19,000.00                    19,000.00                                                       0.00                        FA
  6. Furniture And Household Goods                                                  1,000.00                         0.00                                                       0.00                        FA
  7. Tv's, Cell Phone                                                                  300.00                        0.00                                                       0.00                        FA
  8. Used Clothing Of Debtor                                                           600.00                        0.00                                                       0.00                        FA
  9. Pet Dogs                                                                          100.00                        0.00                                                       0.00                        FA
 10. First Midwest                                                                     120.00                        0.00                                                       0.00                        FA
 11. Pnc                                                                                17.20                        0.00                                                       0.00                        FA
 12. Advanced Counseling And Assessment Services No Business                           700.00                        0.00                                                       0.00                        FA
     Asse
 13. 401 (K)                                                                        1,000.00                         0.00                                                       0.00                        FA
 14. Held By Asma Hussain                                                           1,800.00                         0.00                                                       0.00                        FA
 15. Life Insurance Through Employer - No Cash Value                                     0.00                        0.00                                                       0.00                        FA
INT. Void (u)                                                                            0.00                        N/A                                                        0.00                        FA


                                                                                                                                                                             Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                              $302,983.20                   $29,446.00                                               $5,000.00                         $0.00
                                                                                                                                                                             (Total Dollar Amount in Column 6)




      UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                                                                                                                     Page:    2
                                       Case 17-35203              Doc 34         Filed 12/11/18 Entered 12/11/18 11:42:51
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
                                                                                                                                         Desc Main
                                                                                  Document     Page 8 of 11
The final report was filed on 9/17/2018.
                                                                                                                                                      Exhibit 8


Initial Projected Date of Final Report (TFR):                       Current Projected Date of Final Report (TFR):




    UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                                                                                                                                                     Page:           1
                                         Case 17-35203                Doc 34 Filed 12/11/18
                                                                                          FORM 2Entered 12/11/18 11:42:51                                  Desc Main
                                                                      ESTATE CASHDocument
                                                                                  RECEIPTS AND Page 9 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-35203                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Joan C. Wise                                                                                                  Bank Name: Associated Bank
                                                                                                                    Account Number/CD#: XXXXXX2468
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX7391                                                                                Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/16/2018                                                                               Separate Bond (if applicable):


       1                2                             3                                                4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                        Description of Transaction                 Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
   03/15/18                       Joan Wise                                 Settlement Funds                                                                   $5,000.00                                 $5,000.00
                                  12231 Shagbark Drive
                                  Plainfiled, IL 60585
                                                                            Gross Receipts                               $5,000.00

                        2                                                   2010 Honda Crv Mileage:                      $2,000.00     1129-000
                                                                            75,000 Value = $6,311 Per
                                                                            11/17 Kbb
                        3                                                   2006 Honda Crv Mileage:                      $1,000.00     1129-000
                                                                            140,000 Value = $2,135 Per
                                                                            11/15/17
                        4                                                   2011 Honda Crv Mileage:                      $2,000.00     1129-000
                                                                            60,000 Value = $7,124 Per
                                                                            11/17/17 K
   04/06/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,990.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,980.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,970.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/09/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,960.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/07/18                       Associated Bank                           Bank Service Fee under 11                                  2600-000                                        $10.00            $4,950.00
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/12/18           5001        Trustee Zane L. Zielinski                 Distribution                                                                                           $1,267.17             $3,682.83
                                  6336 N. Cicero Avenue
                                  Suite 201
                                  Chicago, Illinois 60646
                                  Trustee Zane L. Zielinski                 Final distribution representing a           ($1,250.00)    2100-000
                                                                            payment of 100.00 % per court
                                                                            order.




                                                                                    Page Subtotals:                                                            $5,000.00           $1,317.17
        UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                     Page:           2
                                         Case 17-35203                Doc 34 Filed 12/11/18
                                                                                          FORM 2Entered 12/11/18 11:42:51                                  Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  10 of 11 RECORD
                                                                                               DISBURSEMENTS
           Case No: 17-35203                                                                                                 Trustee Name: Zane L. Zielinski, Trustee                                 Exhibit 9
      Case Name: Joan C. Wise                                                                                                  Bank Name: Associated Bank
                                                                                                                      Account Number/CD#: XXXXXX2468
                                                                                                                                              Checking
  Taxpayer ID No: XX-XXX7391                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 11/16/2018                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                       5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                  Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                             Code                                                          ($)
                                  Trustee Zane L. Zielinski                 Final distribution representing a              ($17.17)    2200-000
                                                                            payment of 100.00 % per court
                                                                            order.
   10/12/18           5002        First National Bank Omaha                 Final distribution to claim 1                              7100-000                                    $1,240.55             $2,442.28
                                  Cory Rooney C/O Chandler Law Offices      representing a payment of 9.49
                                  319 S 17Th Street #522                    % per court order.
                                  Omaha Ne 68102
   10/12/18           5003        Navient Pc Trust                          Final distribution to claim 2                              7100-000                                    $1,097.36             $1,344.92
                                  C/O Navient Solutions, Llc.               representing a payment of 9.49
                                  Po Box 9640                               % per court order.
                                  Wilkes-Barre, Pa 18773-9640
   10/12/18           5004        Navient Solutions, Llc.                   Final distribution to claim 3                              7100-000                                       $136.83            $1,208.09
                                  220 Lasley Ave                            representing a payment of 9.49
                                  Wilkes-Barre, Pa 18706                    % per court order.
   10/12/18           5005        Portfolio Recovery Associates, Llc        Final distribution to claim 4                              7100-000                                       $148.12            $1,059.97
                                  Successor To Synchrony Bank               representing a payment of 9.49
                                  (Sams Club Mastercard)                    % per court order.
                                  Pob 41067
                                  Norfolk, Va 23541
   10/12/18           5006        Synchrony Bank                            Final distribution to claim 5                              7100-000                                       $453.22               $606.75
                                  C/O Pra Receivables Management, Llc       representing a payment of 9.49
                                  Po Box 41021                              % per court order.
                                  Norfolk Va 23541
   10/12/18           5007        Pyod, Llc Its Successors And Assigns As   Final distribution to claim 6                              7100-000                                       $606.75                 $0.00
                                  Assignee                                  representing a payment of 9.49
                                  Of Citibank, N.A.                         % per court order.
                                  Resurgent Capital Services
                                  Po Box 19008
                                  Greenville, Sc 29602


                                                                                                              COLUMN TOTALS                                    $5,000.00           $5,000.00
                                                                                                                      Less: Bank Transfers/CD's                    $0.00                $0.00
                                                                                                                Subtotal                                       $5,000.00           $5,000.00
                                                                                                                      Less: Payments to Debtors                    $0.00                $0.00
                                                                                                                Net                                            $5,000.00           $5,000.00



                                                                                   Page Subtotals:                                                                 $0.00           $3,682.83
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                           Page:     3
                                 Case 17-35203    Doc 34          Filed 12/11/18 Entered 12/11/18 11:42:51         Desc Main
                                                                   Document     Page 11 of 11
                                                                                                                                                            Exhibit 9
                                                                                       TOTAL OF ALL ACCOUNTS
                                                                                                                                       NET             ACCOUNT
                                                                                                     NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                            XXXXXX2468 - Checking                                          $5,000.00              $5,000.00                 $0.00
                                                                                                           $5,000.00              $5,000.00                 $0.00

                                                                                                   (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                           transfers)            to debtors)
                                            Total Allocation Receipts:                    $0.00
                                            Total Net Deposits:                        $5,000.00
                                            Total Gross Receipts:                      $5,000.00




                                                                    Page Subtotals:                                       $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 11)
